Defendant was convicted of attempted sexual assault and appealed to this Court. We are now advised that defendant has died.
The motion of defendant’s attorney to dismiss the appeal and remand the case to the district court with directions to vacate the conviction and dismiss the information is granted, there being no cognizable collateral consequences. See United States v. Mollica, 849 F.2d 723, 725-76 (2d Cir. 1988); State v. McGuire, 144 Vt. 648, 475 A.2d 241 (1984) (mem.).
Peck, J., dissenting.